FILED
                              NOT FOR PUBLICATION                           OCT 13 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



PIEDAD DEL CARMEN PEREZ                           No. 08-74821
PERTUZ,
                                                  Agency No. A074-351-894
               Petitioner,

  v.                                              MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Piedad del Carmen Perez Pertuz, a native and citizen of Colombia, petitions

pro se for review of the Board of Immigration Appeals’ (“BIA”) order denying her

motion to reopen removal proceedings. We have jurisdiction under 8 U.S.C.

§ 1252. We review for abuse of discretion the denial of a motion to reopen,

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir. 2003), and we deny the petition for

review.

      The BIA did not abuse its discretion in denying Perez Pertuz’s July 3, 2008,

motion to reopen as number-barred, see 8 C.F.R. § 1003.2(c)(2) (party may file

only one motion to reopen proceedings), and Perez Pertuz has not met any of the

exceptions to the number bar, see 8 C.F.R. § 1003.2(c)(3).

      PETITION FOR REVIEW DENIED.




                                          2                                   08-74821